DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 15/692,598 filed on 12/03/2020.  Claims 1, 3-6, 8, 10-13, 15, 17-22, and 24-26 are pending in the case.  Claims 7 and 14 have been cancelled.  Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 have been amended. Claims 25 and 26 have been added. Claims 1, 8 and 15 are independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The preventing display of a fifth field if the fifth field does not have a fixed value constraint”. However, examiner could not find supportive portion of the specification of “does not”. Rather, paragraphs [0041] and [0058] recites fields containing fixed-value constraints do not appear in the request form. Examiner interprets the limitation as preventing display of a fifth field if the fifth field have a fixed value constraint. Claim 18 contains substantially similar limitations to the claim 4, therefore is similarly rejected.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Todd et al. (US Patent No. US 8438342 B1), referred to as Todd herein.
Reddem et al. (US Patent Application Publication US 20160381080 A1), referred to as Reddem herein.
Gorst et al. (US Patent Application Publication US 20160335113 A1), referred to as Gorst herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 8, 10-12, 15, 17-19, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Reddem.
Regarding independent claim 1, Todd discloses “A method for generating user interface request forms for provisioning virtual resources (Todd, at Abstract, discloses a request to provision object-based storage for the application, the request is received from a user interface.), the method comprising: 
determining whether a user is advanced or non-advanced based on a request for a virtual resource provisioning request form (id. at column 6, lines 14-16 and 37-42, determining the particular knowledge level of the user for provisioning of data storage by processing a data storage configuration request.); 
generating the virtual resource provisioning request form based on whether the user is advanced or non-advanced (id. at column 12, line 55 to column 13, line 9, generating different type of UI provided to 3 levels of user.), the virtual resource provisioning request form including a first field, a second field, a third field and a fourth field, the first field associated with a virtual resource blueprint to provision a virtual computing resource in a computing environment (Examiner notes that definition “a virtual resource blueprint” is not well defined in the specification, and it is not specified in the current claim set, but the term “blueprint” may define policies of hardware or security or network etc. for a single virtual machine as described at para. [0044]. Todd teaches data storage configuration which is equivalent to the virtual resource blueprint for configuring and provisioning storage for use with a particular software application as taught at column 1, lines 45-56. Examiner also notes that “a first field” does not have definition except it is associated with blueprint to provision a virtual computing resource. id. at column 17, lines 47-55, Todd discloses the user interface includes a menu for a specified application, user select the menu to make storage to be configured as virtual pools by the selection, while the virtual pool is configured for use with an application as part of processing a request to provision storage for the application as described at column 15, lines 54-56.); 
presenting the virtual resource provisioning request form (id. at column 12, line 66 to column 13, line 3, presenting GUI to any one of a plurality of levels of user.); 
determining whether to expand the virtual resource provisioning request form based on provisioning information in the second field of the virtual resource provisioning request form (Examiner notes that “expand the virtual resource provisioning request form” indicates to optional UI components are provided as described at para. [0068]. Todd, at column 7, lines 58-67 discloses depends on a user selecting a level, the user could choose deeper levels and entry points. Todd further discloses at column 9, lines 43-46, discloses even level 1 user could select further detailed menu options at lower levels.); and  2U.S. Serial No. 15/692,598Attorney Docket No. D533 Response to the final Office Action dated October 11, 2019 
in response to the user inputting additional information into the virtual resource provisioning request form, provisioning the virtual resource (id. at column 26, line 63 to column 27, line 6, in response to the additional user inputs, the object storage or virtual pool is provisioned.).” However, Todd does not explicitly teach “when the third field of the virtual resource provisioning request form is dependent on the fourth field of the virtual resource provisioning request form based on a form schema, preventing display of the third field in the virtual resource provisioning request form;” “presenting a popup to the user, the popup to provide tip information corresponding to the virtual resource provisioning request form;”
Reddem is in the same field of systems and methods of receiving a request from a client to access a resource of the one or more resources (Reddem, at Abstract) that after the first factor is successfully complete, based on the configuration of the login schema, the intermediary device may not prompt the user again for credentials during the authentication process or the session (id. at ¶ [0332]). For “presenting…” step, Reddem further teaches presenting context sensitive help, for example, if a user is expected to enter an SMS passcode, the device can be configured to instruct users to enter the SMS passcode (id. at ¶ [0278]), and describe how to generate a specific, context-sensitive prompt defined by the login schema at ¶ [0323].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Todd with Reddem’s method of preventing display of credential fields based on a login schema and presenting a prompt to the user, the prompt to provide context sensitive help as taught by Reddem because it 
Independent claim 8 is directed towards an apparatus equivalent to a method found in the independent claim 1, and is therefore similarly rejected (Todd, at column 3, line 67, “a system” ).
Independent claim 15 is directed towards a computer readable storage medium equivalent to a method found in the independent claim 1, and is therefore similarly rejected (Todd, at column 3, lines 15-16, “a computer readable medium”).
Regarding claim 3, Todd in view of Reddem teaches all the limitations of independent claim 1. Todd further teaches “further including, responsive to determining whether the user is advanced or non-advanced, determining fields to be included in the virtual resource provisioning request form (Todd, at column 21, lines 43-50, teaches once level of interaction is determined, obtaining appropriate UI data including menus and other UI elements are displayed to a user.).” 
Regarding claim 4, Todd in view of Reddem teaches all the limitations of independent claim 1 and its dependent claim 3. Todd further teaches “wherein, for a non-advanced user, the determining of the fields to be included in the virtual resource provisioning request form, includes preventing display of a fifth field if the fifth field does not have a fixed value constraint (Examiner notes that “a fixed value constraints” is defined at para. [0041] described as “fixed-value constraints where fields containing such constraints are predefined by the system and in some examples do not appear in the request form; although the value of the constraint is used in the 
Regarding claim 5, Todd in view of Reddem teaches all the limitations of independent claim 1 and its dependent claim 3. Todd further teaches “wherein, for a non-advanced user, the determining of the fields to be included in the virtual resource provisioning request form, includes preventing display of a fifth field if the fifth field does not require user input (Todd, at column 19, lines 58-60 and column 20, lines 19-20, teaches the data storage system may automatically populate each object's metadata with the name and version identifier of the application creating an object as the automatic metadata generation may be specified for one or more virtual pools used by the application.).”
Claim 10 directed towards an apparatus equivalent to a method found in claim 3, and is therefore similarly rejected.
Regarding claim 11, Todd in view of Reddem teaches all the limitations of independent claim 8 and its dependent claim 10. Todd further teaches “wherein, for a non-advanced user, the determining of the fields to be included in the virtual resource provisioning request form, includes determining if a fourth field has a fixed value constraint (Examiner notes that “a fixed value constraints” is defined at para. [0041] described as “fixed-value constraints where fields containing such constraints are predefined by the system and in some examples do not appear in the request form; although the value of the constraint is used in the resource provisioning 
Regarding claim 12, Todd in view of Reddem teaches all the limitations of independent claim 8 and its dependent claim 10. Todd further teaches “wherein, for a non-advanced user, the determining of the fields to be included in the virtual resource provisioning request form, includes determining if a fourth field requires user input (Todd, at column 18, lines 45-47, teaches the system of Todd does not allow a novice user to define or modify retention classes.).”
Claims 17-19 are directed towards a computer readable storage medium equivalent to a method found in claims 3-5 respectively, and are therefore similarly rejected.
Regarding claim 21, Todd in view of Reddem teaches all the limitations of independent claim 1. Todd further teaches “further including determining whether the user is advanced or non-advanced based on a designation from at least one of the user or a system administrator (Todd, at column 7, lines 42-43, a user selects the particular level of service provider.).”
Regarding claim 22, Todd in view of Reddem teaches all the limitations of independent claim 1. Todd further teaches “further including determining whether the user is advanced or non-advanced based on at least one of a profile of the user, or an analysis of user data (Todd, at column 9, lines 63-64, teaches utilize user preferences, which is equivalent to the profile of the user, to determine the initial or id. at column 1, column 6, lines 41-47 teaches techniques used in Todd’s disclosure are adaptable to the particular knowledge level of the user, and also it is flexible and could be customized for the particular user or customer or customer needs. Todd further teaches at column 8, lines 1-45, the system assume the level of interaction of a user based on assumed level of knowledge of the user in connection with interactions.).”
Claim 25 directed towards a non-transitory computer readable storage medium equivalent to a method found in claim 22, and is therefore similarly rejected.
Regarding claim 24, Todd in view of Reddem teaches all the limitations of independent claim 1. Todd further teaches “wherein the user inputs the provisioning information to the second field of the virtual resource provisioning request form (Todd, at column 9, lines 43-46 teaches the second field may be more detailed menu option to enable navigation to more detailed information at lower levels.).”
Claim 26 directed towards a non-transitory computer readable storage medium equivalent to a method found in claim 24, and is therefore similarly rejected.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Reddem as applied to claim 1 above, and further in view of Gorst.
Regarding claim 6, Todd in view of Reddem teaches all the limitations of independent claim 1. However, Todd in view of Reddem does not explicitly teach “wherein the generating of the virtual resource provisioning request form includes accessing fields corresponding to the virtual resource blueprint.”

Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Todd in view of Reddem’s method of provisioning storage for an application with determining a virtual resource blueprint when a user places a simple order for particular resource, accessing Manual Directives field corresponding to the blueprints as taught by Gorst because it is necessary information to fulfill the request (Gorst, at ¶ [0056]).
Claim 13 directed towards an apparatus equivalent to a method found in claim 6, and is therefore similarly rejected.
Claim 20 directed towards a non-transitory computer readable storage medium equivalent to a method found in claim 6, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144